NO. 07-09-0279-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



AUGUST 26, 2009

______________________________



IN RE DAN VERNON WEST, RELATOR

_________________________________







Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

ON PETITION FOR WRIT OF MANDAMUS

Relator Dan Vernon West, acting 
pro se
, has filed in this court a 
petition for mandamus asking that we order the Hon. John B. Board, judge of the 181
st
 District Court of Randall County, to recuse himself or request the presiding judge of the administrative judicial district to assign a judge to hear the motion.    

According to his petition, the relief relator seeks in this original proceeding relates to trial court cause number 19,298-B, pending in the 181
st
 District Court, a criminal case in which relator is the defendant.  Although relator is represented by counsel in that proceeding, his recusal motion also was filed 
pro se
.   

Relator is not entitled to hybrid representation here or in the trial court.  
See Patrick v. State, 
906 S.W.3d 481, 498 (Tex.Crim.App. 1995); 
Gray v. Shipley, 
877 S.W.2d 806 (Tex.App.–Houston [1st Dist.] 1994, orig. proceeding).  Because the issues raised in his 
pro se
 petition
 for writ of mandamus relate directly to a criminal proceeding in which relator is represented by counsel, we find the absence of a right for hybrid representation means his 
pro se 
petition presents nothing for our consideration.  
Patrick, 
906 S.W.2d at 498; 
see
 
In re Jones, 
No. 04-06-00026-CV, 2006 WL 286782 (Tex.App.–San Antonio Feb. 8, 2006, orig. proceeding) (mem. op.).  Moreover, a trial court has 
no legal duty to rule on a 
pro se 
motion filed in that proceeding by an accused who is represented by counsel.  
See
 
Robinson v. State, 
240 S.W.3d 919, 922 (Tex.Crim.App. 2007) (trial court free to rule on, or disregard, motion filed 
pro se
 by defendant represented by counsel).  Accordingly, relator’s petition for writ of mandamus is dismissed. 




James T. Campbell

         Justice